Case 5:20-cr-00045-EKD-JCH Document 1 Filed 12/16/20 Page 1 of 2 Pageid#: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                              HARRISONBURG DIVISION

 UNITED STATES OF AMERICA                                          5:20cr00045
                                                   Criminal No.: _______________

 v.

 AMANDA MARIE CATOE                                In Violation of:
                                                   21 U.S.C. §§ 846, 841


                                        INFORMATION
      The United States charges that:
                                            Count 1
1.    Beginning in or about June 2018, and continuing to in or about January 2019, in the
      Western District of Virginia and elsewhere, the defendant, AMANDA MARIE CATOE,
      knowingly and intentionally conspired with other persons known and unknown, to
      distribute five hundred (500) grams or more of a mixture and substance containing a
      detectible amount of methamphetamine, a Schedule II controlled substance, and to
      distribute fifty (50) grams or more of methamphetamine (actual), in violation of 21
      U.S.C. §§ 841(a)(1) and 841(b)(1)(A).
2.    With respect to AMANDA MARIE CATOE, the amount involved in the conspiracy
      attributable to her as a result of her own conduct, and the conduct of other conspirators
      reasonably foreseeable to her, is more than five hundred (500) grams of a mixture or
      substance containing a detectable amount of methamphetamine, in violation of Title 21,
      United States Code, Section 841(b)(1)(A), and more than fifty (50) grams of
      methamphetamine (actual), in violation of Title 21, United States Code, Section
      841(b)(1)(A).
3.    All in violation of Title 21, United States Code, Section 846.
                                            Count 2
4.    On or about January 8, 2019, in the Western District of Virginia, the defendant,
      AMANDA MARIE CATOE, as a principle and as an aider and abettor, knowingly and
      intentionally possessed with intent to distribute five hundred (500) grams or more of a
      mixture and substance containing a detectible amount of methamphetamine, a Schedule II
USAO #2020R0070
                                               1
Case 5:20-cr-00045-EKD-JCH Document 1 Filed 12/16/20 Page 2 of 2 Pageid#: 2




       controlled substance, and fifty (50) grams or more of methamphetamine (actual).
5.     All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A).


                                   NOTICE OF FORFEITURE
6.     Upon conviction of one or more of the felony offense(s) alleged in this Information, the
       defendant shall forfeit to the United States:
       A.      any property constituting, or derived from, any proceeds obtained, directly or
               indirectly, as a result of said offenses, pursuant to 21 U.S.C. § 853(a)(1).
       B.      any property used, or intended to be used, in any manner or part, to commit, or to
               facilitate the commission of said offenses, pursuant to 21 U.S.C. § 853(a)(2).
7.     If any of the above-described forfeitable property, as a result of any act or omission of the
       defendant:
       A.      cannot be located upon the exercise of due diligence;
       B.      has been transferred or sold to, or deposited with a third person;
       C.      has been placed beyond the jurisdiction of the Court;
       D.      has been substantially diminished in value; or
       E.      has been commingled with other property which cannot be subdivided without
               difficulty;
it is the intent of the United States to seek forfeiture of any other property of the defendant up to
the value of the above-described forfeitable property, pursuant to 21 U.S.C. § 853(p).




                       For
________________________________
DANIEL T. BUBAR
ACTING UNITED STATES ATTORNEY




USAO #2020R0070
                                                 2
